News 400 Somerset St., New Brunswick, NJ 08901 732.342.7600 MAGYAR BANCORP ANNOUNCES FIRST QUARTER EARNINGS New Brunswick, New Jersey, January 23, 2008–Magyar Bancorp (NASDAQ: MGYR), parent company of Magyar Bank, reported today net income of $142,000 for the three months ended December 31, 2007, compared to net income of $272,000 for the three months ended December 31, 2006. The Company reported basic and diluted earnings per share of $0.02for the three months ended December 31, 2007and $0.05 for the three months ended December 31, 2006. The Company’s book value per share increased to $8.51 at December 31, 2007 from $8.20 at December 31, 2006. Net income decreased $130,000 during the three months ended December 31, 2007 compared with the prior year period due to higher operating costs associated with the opening of a new branch location in February 2007, the cumulative effect of a flattened interest rate yield curve, which decreased the Bank’s interest rate spread and margin, and an increase in non-performing loan expenses during the current period. Total assets increased $14.6million, or 3.1%, during the three months ended December 31, 2007.Loans, net of allowance for loan losses,increased $9.2million to $390.8million. Loan growth occurred primarily in construction loans, which increased $7.0 million, or 7.2%, and in commercial business loans, which increased $4.8 million, or 17.9%. Investment securities increased $5.8million to $51.3 million during the quarter.The Company does not hold any preferred stock of either Fannie Mae or Freddie Mac in its investment securities portfolio. Total deposits decreased$4.6million to $364.2million while borrowings increased $17.4million to $67.4millionduring the three months ended
